1    WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
2    400 Capitol Mall, Suite 1100
     Sacramento, CA 95814
3
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     Portanova@TheLawOffices.com
5
     Attorney for Defendant
6    Cecilia Yu
7

8                       UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,          CASE No. 2:16-cr-00079-GEB
12                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                        TIME PERIODS UNDER SPEEDY TRIAL
13        v.                            ACT; (PROPOSED) FINDINGS AND
                                        ORDER
14   CECILIA YU,
                                        DATE: April 05, 2019
15                 Defendant.           TIME: 9:00 AM
16

17       With the Court’s permission, defendant Cecilia Yu and
18   plaintiff United States of America, by and through their
19   undersigned attorneys, hereby stipulate as follows:
20       1.    By previous order, this matter was set for status on
21             April 05, 2019;
22       2.    By this stipulation, defendant now moves to continue
23             the status conference until May 03, 2019 and to exclude
24             time between April 05, 2019 and May 03, 2019 under
25             local code T4.    Plaintiff does not oppose this request.
26       3.    The parties agree and stipulate that the Court find
27             that counsel for the defendant requires additional time
28
                                       1
1               to review the current charges, to review the extensive

2               discovery, to conduct investigation and research

3               related to the charges and to prepare to discuss the

4               matter with his client.

5          4.   The government does not object to the continuance.

6          5.   Based on the above-stated findings, the ends of justice

7               served by continuing the case as requested outweigh the

8               interest of the public and the defendant in a trial

9               within the original date prescribed under the Speedy

10              Trial Act.

11         6.   For the purpose of computing time under the Speedy

12              Trial Act, 18 U.S.C. § 3161, et seq., within which the

13              trial date must commence, the time period of April 05,

14              2019 to May 03, 2019, inclusive, is deemed excludable

15              pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) and

16              Local Code T4 because it results from a continuance

17              granted by the Court at defendant’s request on the

18              basis of the Court’s finding that the ends of justice

19              served by taking such action outweigh the best interest

20              of the public and the defendant in a speedy trial.
21         7.   Nothing in this stipulation and order shall preclude a

22              finding that other provisions of the Speedy Trial Act

23              dictate that additional time periods are excludable

24              from the period within which a trial must commence.

25   ///

26   ///
27   ///

28   ///
                                      2
1        IT IS SO STIPULATED.

2
     DATED: April 2, 2019         /s/ William J. Portanova__________
3                                 WILLIAM J. PORTANOVA
                                  Attorney for Defendant
4
                                  CECILIA YU
5

6

7    DATED: April 2, 2019         /s/ Mira Chernick_________________
                                  MIRA CHERNICK
8                                 Assistant United States Attorney

9

10       IT IS SO FOUND AND ORDERED.

11       Dated:   April 4, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       3
